--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 8-K [bonds_8k-120511.htm]
Exhibit 10.7
 
SEPARATION AGREEMENT
 
This is a SEPARATION AGREEMENT (this “Agreement”) dated as of December 5, 2011,
between MICHAEL O. SANDERSON (“Executive”) and BONDS.COM GROUP, INC., a Delaware
corporation (“the Company”).
 
Executive was employed by the Company.  The Company and the Executive have
agreed to end their relationship on terms that are mutually agreeable.
 
Executive and the Company agree that Executive’s separation from the Company is
effective as of his last day of work, December 29, 2011 (the “Separation
Date”).  Executive will be paid his normal salary through the Separation Date,
less all legally required deductions.
 
The Company will provide Executive with financial benefits and other
consideration in return for Executive’s execution of this Agreement and the
release Executive is providing under this Agreement.
 
Accordingly, in consideration of the mutual promises set forth below, the
Company and the Executive agree as follows:
 
1. Recitals.  The parties agree that the above Recitals are true and correct and
are incorporated into this Agreement by reference.
 
2. Severance Compensation and Benefits.  The Company shall pay to Executive
severance at the rate of $200,000 per annum (his current base salary) for
eighteen months (“the Severance Period”)  for a total gross amount of
$300,000.00 (less ordinary payroll deductions) (“the Severance
Compensation”).  Additionally, the Company shall reimburse Executive’s COBRA
premiums for continued health insurance coverage for the Executive and his
dependents through the end of the Severance Period (such reimbursement to be
made promptly upon Executive’s submission of proof of payment by the Executive)
or until such earlier date as Executive is eligible for substantially similar
health insurance benefits from a subsequent employer, but only if providing such
benefit is permitted under applicable law and does not result in excise taxes,
fines or penalties for the Company or the Company’s group health insurance plan
(collectively with the Severance Compensation, the “Severance Payments”).  The
parties acknowledge and agree that this is the severance employee is otherwise
entitled to pursuant to Sections 4(b)(i) and (iv) of the Prior Employment
Agreement (as defined below). The Severance Compensation will be paid on a
periodic basis over the Severance Period in accordance with the Company’s normal
payroll practices in effect as of the Separation Date.  Payment of the Severance
Compensation will not commence until the first available payroll date after the
Revocation Period referenced in Section 6 of this Agreement has expired, will be
distributed by Company check mailed to Executive’s address (as noted in Section
19 of this Agreement), and payment of the Severance Payments are contingent upon
Executive’s satisfactorily performing his obligations under this
Agreement.  Specifically, if Executive has not satisfactorily performed all of
his obligations under this Agreement, then Executive will not be entitled to any
Severance Payments and the Company shall not pay the Severance Payments; or, if
such Severance Payment has already been paid, Executive shall be required to
reimburse the Company in the full amounts paid.
 
 
Page 1 of 9

--------------------------------------------------------------------------------

 
 
3. Return of All Company Property.  No later than seven (7) days after the
Separation Date, Executive shall return in good condition to the Company all
property of the Company that has yet to be returned that was or is in his
possession or under his control, but Executive shall be permitted to keep his
laptop.  In addition, Executive shall return to the Company on a computer disk
any electronically stored confidential information that is the property of the
Company, including but not limited to any data and files Executive has stored on
his home or other computer or on a portable storage device; Executive shall also
permanently and completely delete and remove such electronically stored
information from wherever it is stored and provide written verification of doing
so.
 
4. Miscellaneous.
 
4.1. Effective as of the Separation Date, Executive agrees that he shall have no
authority to and shall not enter or attempt to enter into any agreements with
third-parties on behalf of or purportedly on behalf of the Company.  Executive
shall also not represent himself as being employed by or associated with the
Company.  Executive further understands and agrees that he will receive no
further compensation or benefits as a Company employee or otherwise due to him
under his Prior Employment Agreement (as defined below).
 
4.2. Executive shall refrain from making any disparaging statements, written or
oral, in any forum or media, regarding the Company or its executives, managers,
directors, officers, employees, shareholders, affiliates, policies, products,
processes, operations, or facilities.
 
4.3. From the Separation Date to the expiration of the Severance Period,
Executive shall make himself available to the extent reasonably requested by the
Company for the purpose of transitioning his duties, responsibilities, and any
tasks or projects in which he was involved during his employment. Such services
will be performed solely in a consultant, independent contractor capacity.  The
Company will not be required to pay Executive for any such work performed, but
shall pay all necessary and reasonable travel and lodging expenses associated
with such work.  All reimbursements made in conjunction with the foregoing are
subject to Executive timely providing adequate written proof of expenses and
time (as applicable) spent.
 
4.4. Before and after the Separation Date, Executive shall cooperate with the
Company, its Subsidiaries and their respective Affiliates in any internal
investigation, any administrative, regulatory or judicial investigation or
proceeding or any dispute with a third party as reasonably requested by the
Company, any Subsidiary or any of their respective Affiliates (including,
without limitation, Executive being available to the Company, its Subsidiaries
and their respective Affiliates upon reasonable notice for interviews and
factual investigations, appearing at the Company’s, any Subsidiary’s or any of
their respective Affiliates’ request to give testimony without requiring service
of a subpoena or other legal process, volunteering to the Company, its
Subsidiaries and their respective Affiliates all pertinent information and
turning over to the Company, its Subsidiaries and their respective Affiliates
all relevant documents which are or may come into Executive’s possession, all at
times and on schedules that are reasonably consistent with Executive’s other
permitted activities and commitments).  In the event the Company, any of its
Subsidiaries or their respective Affiliates require Executive’s cooperation in
accordance with this Section following the Separation Date, the Company shall
pay Executive a per diem reasonably determined by the Board and reimburse
Executive for reasonable expenses incurred in connection therewith (including
lodging and meals, upon submission of receipts).
 
 
Page 2 of 9

--------------------------------------------------------------------------------

 
 
4.5. Executive was awarded options to purchase shares of the Company’s Common
Stock on July 14, 2011 pursuant to a Notice of Stock Option Grant and a Stock
Option Agreement, dated as of July 14, 2011, among the Company and the Executive
(the “Option Agreement”).  A copy of the Option Agreement is attached hereto as
Exhibit A.  The Executive and the Company acknowledge and agree that Executive’s
employment is being terminated by Executive for Good Reason and Section 5(b)(ii)
of the Option Agreement shall apply with respect to the continued vesting and
exercise of such option after Executive’s termination.  Executive acknowledges
and agrees that (a) his last quarterly vesting date was September 30, 2011 and
no further quarterly vesting will occur on or prior to the Separation Date, and
(b) no Change of Control (as referenced in the Option Agreement) has occurred
prior to this termination.
 
5. Release and Covenant Not to Sue.
 
5.1. Executive’s Release of Company.  Executive, for himself and his heirs,
successors, and assigns, and anyone claiming by or through them (collectively,
the “Releasing Parties”), irrevocably and unconditionally releases, waives, and
forever discharges Bonds.com Group, Inc., Bonds.com Holdings, Inc., Bonds.com,
Inc., each of their respective parents, subsidiaries and affiliates, and each of
their and their respective parents’, subsidiaries’, and affiliates’ respective
directors, officers, agents, attorneys, present and former employees, partners,
investors, shareholders, insurers, predecessors, successors, assigns, and
representatives (the “Released Parties”), from any and all actual or potential
claims, complaints, liabilities, obligations, promises, actions, causes of
action, liabilities, agreements, damages, costs, debts, and expenses of any
kind, whether known or unknown, that the Releasing Parties have ever had or now
have from the beginning of time through the date Executive executes this
agreement (collectively, the “Released Claims”).  Without limitation, the
Released Claims include all claims arising out of, related to or connected with
Executive’s employment, the termination of his employment, or the payment of
wages, salary, or any other benefit Executive received or claims he should have
received in connection with his employment; all claims under Title VII of the
Civil Rights Act of 1964, as amended; (42 U.S. C. § 2000e, et seq.); the Civil
Rights Acts of 1866, 1871 and 1991, all as amended; 42 U.S.C. § 1981; the Family
and Medical Leave Act of 1993, as amended (29 U.S.C. § 2601, et seq.); the
Americans With Disabilities Act, as amended (42 U.S.C. § 12101, et seq.); the
Rehabilitation Act of 1973, as amended (29 U.S.C. § 793-94); the Fair Labor
Standards Act, as amended (29 U.S.C. § 201, et. seq.); the Equal Pay Act of
1963, as amended (29 U.S.C. § 206); the Employee Retirement Income Security Act,
as amended (29 U.S.C. § 1001, et seq.); the Consolidated Omnibus Budget
Reconciliation Act of 1985 (29 U.S.C. § 1161, et seq.); the Age Discrimination
in Employment Act (29 U.S.C. § 621 et seq.); the Older Workers Benefit
Protection Act of 1990 (29 U.S.C. § 623); the National Labor Relations Act
(NLRA); the Occupational Safety and Health Act (OSHA); any federal or state
whistle-blower statute or regulation; any law, rule or regulation of the State
of New York, including but not limited to, the New York Human Rights Law; any
other state law, rule or regulation of any other state; any local ordinance;
workers' compensation statutes; any other federal, state or local statute, rule,
regulation or ordinance; any obligations under, arising out of, or related to
Executive’s Employment Agreement dated February 2, 2011 and any and all prior
versions or amendments thereto; any obligations under, arising out of, or
related to any other actual or quasi-contract, including but not limited to,
salary payments, bonus payments, benefits; common law claims, including but not
limited to claims of intentional or negligent infliction of emotional distress,
negligent hiring, retention, training or supervision, defamation, invasion of
privacy, breach of a covenant of good faith and fair dealing, breach of
fiduciary duty, breach of express or implied contract, promissory estoppel,
negligence or wrongful termination of employment; any claims for or to past or
future unpaid salary, commissions, bonuses, incentive payments, expense
reimbursements, health care benefits, life insurance, disability insurance and
any other income or benefits the Releasing Parties received or claim they should
receive; and all other claims of any kind, including but not limited to any
claims for attorneys’ fees.
 
 
Page 3 of 9

--------------------------------------------------------------------------------

 
 
5.2. The Releasing Parties covenant not to sue any Released Party for any
Released Claim.  The Releasing Parties warrant that they have not filed any
complaint, claim or charge against a Released Party with any local, state or
federal agency or court.  The Releasing Parties agree that, if any such agency
or court assumes the prosecution or jurisdiction of any complaint or charge
against a Released Party, the Releasing Parties will immediately dismiss the
complaint or charge and/or will immediately request such agency or court to
dismiss and withdraw from the matter, and the Releasing Parties will not support
the effort of anyone else or any entity that might file an action against a
Released Party.  In the event the Releasing Parties fail or refuse to undertake
these obligations, the Releasing Parties agree that this Agreement shall operate
to effectuate their dismissal or withdrawal of such complaint, charge or claim
and that the Releasing Parties will forward to the Released Party any monies the
Releasing Parties receive from such complaint, charge or claim.
 
5.3. The Releasing Parties have not assigned or otherwise transferred any
interest in any Released Claim.  The Releasing Parties shall not commence, join
in, or in any manner seek relief through any suit arising out of, based upon, or
relating to any Released Claim.
 
5.4. If any provision of this release is held invalid, unenforceable or void to
any extent by a court of competent jurisdiction, the provision shall be
modified, if possible, by reducing its duration and scope to allow enforcement
of the maximum permissible duration and scope.  The Company reserves the right
to rescind this Agreement and recover all amounts paid under it if any provision
of this release is held invalid, unenforceable or void.
 
6. Review of this Agreement.
 
6.1. Executive acknowledges that he has read each section of this Agreement,
that the Agreement is written in a manner calculated to be understood by
Executive, and that Executive in fact understands his rights and obligations
under it, including the fact that he is waiving and releasing his rights to sue
the Company.
 
6.2. Executive is advised to consult with legal counsel before executing this
Agreement.
 
6.3. Executive acknowledges that the money being paid pursuant to this Agreement
and any other consideration is in excess of all monies or anything else of value
owed to him.
 
 
Page 4 of 9

--------------------------------------------------------------------------------

 
 
    6.4. Executive has up to twenty-one (21) calendar days following the receipt
of this Agreement to consider this Agreement before signing it.  However,
Executive may consider and sign this Agreement in less time if he so chooses.
 
6.5. Executive may revoke this Agreement within seven (7) days after his
execution of this Agreement (the “Revocation Period”).  To revoke this
Agreement, Executive shall deliver notice of such election in writing to
Company’s representative, John Ryan, before 5:00 p.m. on the seventh day after
execution.  If the seventh day does not fall on a business day, then the
Revocation Period shall be deemed extended to 5:00 p.m. the next business day.
 
6.6. This Agreement is not effective or enforceable until the Revocation Period
has expired, and no monies or other consideration will be sent to Executive
until after the Revocation Period has expired (assuming the Executive has not
timely exercised his right to revoke the Agreement).
 
7. Consent to Jurisdiction.  EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE STATE AND FEDERAL COURTS HAVING JURISDICTION OVER NEW YORK,
NEW YORK AND THAT SUCH COURTS SHALL BE THE EXCLUSIVE JURISDICTION AND VENUE FOR
THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS
AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY.  EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE
ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION,
SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO
JURISDICTION IN THIS SECTION 7.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF SUCH COURTS’ JURISDICTION
AND VENUE FOR ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY
RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND HEREBY
AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
8. Waiver of Jury Trial.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF
THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO
CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES, TO THE MAXIMUM EXTENT
ALLOWED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR
PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS
CONTEMPLATED HEREBY.
 
9. Choice of Law.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.
 
 
Page 5 of 9

--------------------------------------------------------------------------------

 
 
10. Entire Agreement; Prior Agreements.
 
10.1. The parties hereby terminate Executive’s Employment Agreement dated
February 2, 2011 (“the Prior Employment Agreement”); provided that Executive
acknowledges, agrees, and understands that Sections 5 (Nondisclosure and Nonuse
of Proprietary Information; Ownership of Intellectual Property), 6
(Non-Competition and Non-Solicitation) and 11 through 23 of the Prior Employment
Agreement remain applicable and enforceable, are incorporated into this
Agreement by reference, and that nothing contained in this Agreement shall be
interpreted as modifying, replacing, terminating, or otherwise affecting the
enforceability of such Sections.
 
10.2. This Agreement represents the entire agreement of the parties with respect
to the subject matters addressed herein and may not be modified or amended
except upon a written agreement signed by both parties.
 
11. No Fraud.  The parties agree that no inducements, statements or
representations have been made that are not set forth in this Agreement and that
they did not rely on any inducements, statements or representations not set
forth herein.
 
12. Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
 
13. No Strict Construction.  The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.
 
14. Counterparts.  This Agreement may be executed in separate counterparts
(including by means of facsimile and electronic transmission in portable
document format (pdf)), each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.
 
15. Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his duties or obligations hereunder without the prior written
consent of the Company.
 
16. Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement shall affect the validity, binding effect or enforceability of
this Agreement or be deemed to be an implied waiver of any provision of this
Agreement.
 
 
Page 6 of 9

--------------------------------------------------------------------------------

 
 
17. Titles and Headings.  The titles and headings of the various sections of
this Agreement are intended solely for convenience of reference and are not
intended to explain, modify or place any interpretation upon any of the
provisions of this Agreement.
 
18. Legal Fees and Costs.  In any litigation that arises from this Agreement,
the prevailing party (or parties) may recover its legal fees and costs from the
non-prevailing party (or parties).


19. Notices.  Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:


Notices to the Company:
 
Bonds.com Group, Inc.
529 5th Avenue
New York, NY  10017
Attn: Chairman of the Board
 
Notices to Executive:
 
To Executive’s last known address on Company’s personal records or to such other
name or address as any designated recipient shall specify by notice to the other
designated recipients in the manner specified in the Employment Agreement.
 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.
 
20. Section 409A Matters.  The Executive and the Company acknowledge and agree
that Executive’s termination of employment constitutes an involuntary separation
from service, within the meaning of Treasury Regulation Section 1.409A-1(n), as
of the Separation Date.
 
21. Definitions.  For purposes of this Agreement, the following terms shall have
the meanings set forth below:
 
“Affiliate” means, with respect to the Company and its Subsidiaries, any other
Person controlling, controlled by or under common control with the Company or
any of its Subsidiaries and, in the case of a Person which is a partnership, any
partner of the Person.


“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
 
 
Page 7 of 9

--------------------------------------------------------------------------------

 
 
“Subsidiary” or “Subsidiaries” means any Person of which (i) if a corporation, a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers, or trustees thereof is at the time owned or controlled, directly or
indirectly, by the Company or one or more of the other Subsidiaries of the
Company or a combination thereof or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by the Company or one or more
Subsidiaries of the Company or a combination thereof and for this purpose a
Person or Persons owns a majority ownership interest in such a business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of such business entity’s gains or losses or shall be or control any
managing director or general partner of such business entity (other than a
corporation).  For the purposes hereof, the term Subsidiary shall include all
Subsidiaries of such Subsidiary.


PLEASE READ CAREFULLY.  THIS GENERAL RELEASE INCLUDES
A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.



 
 
Page 8 of 9

--------------------------------------------------------------------------------

 

    IN WITNESS WHEREOF, Company and Executive have executed this Agreement as of
the date first above written.
 
Executed this 5th  day of December, 2011.
 


/s/ George O'Krepkie
 
/s/ Michael Sanderson
WITNESS    MICHAEL SANDERSON



Executed this 5th day of December, 2011.
 



   
BONDS.COM GROUP, INC.
      /s/ George O'Krepkie  
By:
/s/ John M. Ryan
WITNESS      John M. Ryan    
Title:
Chief Financial Officer


 
Page 9 of 9

--------------------------------------------------------------------------------